06/15/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 21-0037


                                         DA 21-0037
                                                                          FILED
                                                                           JUN 1 5 2021
                                                                         Bowen Greenwood
                                                                       Cerk of Suprerne Court
IN TI-IE MATTER OF:                                                       State of Montane



 A.D.,                                                                ORDER

               A Youth in Need of Care.




         Counsel for the appellant mother of A.D. filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). The mother was granted time to file a
response, but no response was filed.
         The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in the mother's appeal in this case.
         Therefore,
         IT IS ORDERED that this appeal is DISMISSED.
         The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant mother per onally.
         DATED this 15 day of June, 2021.



                                                                 Chief Justice
dri
Justices